TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00262-CV



                                   In re Hussein Ali Yassine


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Hussein Ali Yassine’s petition for writ of mandamus is denied. Real party

in interest Heather Oden’s motion for sanctions is denied.




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Filed: May 19, 2011